RESOLUCIÓN
Examinadas detenidamente la moción en auxilio de ju-risdicción de este Tribunal y la solicitud de certiorari, que fueron presentadas por la peticionaria en el caso de epí-grafe, no ha lugar.
Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo.
El Juez Asociado Señor Rebollo López se inhibió. Los demás Jueces del Tribunal participaron por la regla de necesidad.
*380La Juez Asociada Señora Naveira de Rodón emitió un voto particular de concurrencia, al cual se unieron el Juez Asociado Señor Fuster Berlingeri y el Juez Asociado Señor Corrada Del Río.
(.Fdo.) Isabel Llompart Zeno Secretaria del Tribunal Supremo